Citation Nr: 1449239	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to April 23, 2010, and greater than 50 percent prior to December 17, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Winston -Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for anxiety disorder (claimed as PTSD) with an evaluation of 30 percent, effective May 23, 2008.  A September 2010 rating decision, in pertinent part, granted a 50 percent rating for PTSD, effective April 23, 2010.  An April 2013 supplemental statement of the case (SSOC) granted a 70 percent rating for PTSD, effective February 21, 2013, and denied entitlement to a TDIU rating.  

The case was remanded by the Board in March 2014 for further development.  Subsequently, a September 2014 rating decision, in pertinent part, granted an increased 100 percent rating for PTSD, effective December 17, 2011.  As the September 2014 decision did not represent a total grant of benefits sought on appeal prior to December 17, 2011, the claim for increase prior to that time remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Likewise, because a 100 percent rating for PTSD has not been awarded for the entire period of the appeal and because the Veteran's assertions regarding his inability to work do not rely solely on his service-connected PTSD, the claim for TDIU for the entire appeal period is also still in appellate status.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial disability rating greater than 30 percent prior to April 23, 2010, and greater than 50 percent prior to December 17, 2011, for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 17, 2011, the Veteran was not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.

2.  Since December 17, 2011, a 100 percent schedular rating is in effect for PTSD, a 20 percent rating is in effect for diabetes mellitus, and a 10 percent rating is in effect for bilateral hearing loss.

3.  Since December 17, 2011, the Veteran's service-connected disabilities, other than PTSD, do not meet the criteria for assignment of a total disability rating based on individual unemployability, and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2013).


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, in a June 2012 letter issued prior to the adjudication of the TDIU claim in a March 2013 SSOC, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2013 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  As relevant to his TDIU claim, the Veteran's VA and private treatment records, VA examination reports, lay statements, and employment information have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records relevant to his TDIU claim that have not been requested or obtained.

The Veteran was provided with VA examinations in August 2007, January 2009, February 2009, April 2010, September 2010, January 2012, March 2012, February 2013, and August 2013.  Additionally, an advisory medical opinion regarding the impact of all of the Veteran's service-connected disabilities on his employability was obtained in May 2014.  The Board finds that, when taken together, these reports are adequate because the examiners conducted thorough reviews of the claims file, when necessary they examined the Veteran, and they described the Veteran's disabilities and their impacts in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Additionally, the Board is satisfied that there has been substantial compliance with the March 2014 remand directive, which included obtaining an advisory opinion regarding the functional impact of the Veteran's service-connected disabilities on his occupational and social functioning.  Stegall v. West, 11 Vet. App. 268 (1998).  The March 2014 examiner thoroughly reviewed the claims file and detailed the impact of the Veteran's disabilities on his employability.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In order to establish entitlement to TDIU due to service-connected disability(ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran is service-connected for three disabilities, PTSD, diabetes mellitus, and bilateral hearing loss.  For the period since December 17, 2011, PTSD is rated as 100 percent disabling.  However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  The Board also notes that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

Thus, despite the award of a 100 percent schedular rating for PTSD, the claim for TDIU since December 17, 2011 is not moot, especially in light of the Veteran's assertions that his other service-connected disabilities also affect his employability.  Nevertheless, for the period since December 17, 2011, the Board will not consider the PTSD disability in determining whether the criteria for TDIU are met.  That is, the Board will consider whether the Veteran's other service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  See 75 Fed. Reg. 11230 (March 10, 2010) ("The logic of Bradley suggests that if a Veteran has a schedular total rating for a particular disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under 114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100-percent disability rating.").

Thus, the Board will first discuss whether the criteria for TDIU for the period prior to December 17, 2011 were met.  During that period, service connection was in effect for PTSD, rated at 30 percent disabling prior to April 23, 2010, and at 50 percent disabling thereafter; diabetes mellitus, type II, rated at 10 percent disabling prior to March 4, 2010, and at 20 percent disabling thereafter; and left ear hearing loss, rated as noncompensable.  The Board notes that it is remanding the issue of entitlement to an increased rating for PTSD during this period, such that the Veteran may well meet the schedular criteria for consideration of a total rating under 38 C.F.R. § 4.16(a) prior to December 17, 2011.  Nevertheless, whether the Veteran met or did not meet the schedular criteria based upon his disability ratings prior to December 17, 2011, the Board finds that a TDIU is not warranted as the evidence fails to demonstrate that he was unable to secure and follow a substantially gainful occupation prior to December 17, 2011.

For a veteran to prevail on his claim for TDIU, the record must reflect that the Veteran is precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  Substantially gainful employment is work which is more than marginal, which permits the individual to earn a "living wage."  38 C.F.R. § 4.16(b) (2013); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

In this case, the record indicates that the Veteran was engaged in substantially gainful employment until December 17, 2011.  A June 2012 VA Form 21-8940 shows that the Veteran worked 45 hours per week as a bus driver until December 17, 2011, with a highest monthly gross earnings of $1,500.  Similarly, a June 2012 VA Form 21-4192 shows that the Veteran worked 10 hours per day, 45 hours per week, as a bus driver until December 17, 2011, when he left because of "declining health, stress."  Moreover, by the Veteran's own admission to several VA examiners and in statements submitted in support of his claim, his service-connected disabilities did not preclude employment until December 17, 2011.  (See, e.g., Veteran's July 2014 Statement in Support of Claim, February 2009 VA PTSD Examination Report).

Thus, prior to December 17, 2011, the Veteran experienced some symptoms that resulted in difficulties at work.  However, the Veteran remained gainfully employed until December 17, 2011, when he stopped working due to his disabilities.  The record does not indicate, and the Veteran has not claimed, that employment during this period was marginal.  Therefore, a TDIU is not warranted for the period prior to December 17, 2011, because the evidence does not show that he was unable to secure or follow a substantially gainful occupation during that time.  Rather, the evidence demonstrates that he remained gainfully employed during this period.

The Board will now consider whether the criteria for TDIU are met since December 17, 2011, without consideration of the Veteran's service-connected PTSD.  Since December 2011, exclusive of the 100 percent rating for PTSD, service connection was in effect for diabetes mellitus, rated at 20 percent disabling, and hearing loss, rated as noncompensable prior to June 11, 2012, and at 10 percent disabling thereafter.  Therefore, since December 17, 2011, the criteria for consideration a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  The Board acknowledges that there are certain specified exceptions to the rule requiring one disability be rated as 60 percent disabling.  For instance, disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  See 38 C.F.R. § 4.16(a).  Here, however, none of the exceptions apply.  Thus, a grant on a schedular basis is not warranted, and the Board must address whether TDIU is warranted on an extraschedular basis.

Procedurally, the Board is not permitted to consider entitlement to an extraschedular evaluation in the first instance.  If the Board determines that the Veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards, then the claim must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b).  Consequently, the only remaining question in this case is whether, for the period since December 17, 2011, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected diabetes mellitus and hearing loss, for purposes of a possible extra-schedular evaluation.  38 C.F.R. § 4.16(b).  

The Veteran indicated in his May 2012 VA Form 9 that his service-connected PTSD rendered him unemployable.  A June 2012 VA Form 21-4192 shows that the Veteran worked full-time as a bus driver until December 17, 2011 and that the reason for his termination was "Declining Health, Stress."  The Veteran asserted in his May 2013 statement that he was "65 years old and [he was] not able to work because of service connected disabilities."  In a July 2014 statement, the Veteran stated that he left his job in December 2011 "because of declining health and stress which is the same as my service connected disabilities (chronic PTSD, Diabetes)."

A January 2012 VA audiological examination report reflects that the Veteran's hearing loss had no significant effects on the Veteran's occupation or usual daily activities.  

A February 2013 diabetes examination report shows that the Veteran reported no side effects from his diabetes medications.  The Veteran reported that his private physician told him not to get physically over-stressed.  The Veteran also reported one episode of hypoglycemic reaction in that year, with an average of less than two such reactions per month.  The examiner noted no history of ketoacidosis or hypoglycemia requiring hospitalization.  As for functional impact at work, the Veteran reported that he had to make sure that he took his medication and got adequate rest, but otherwise, there were no effects on his work from his diabetes.  The examiner concluded that the Veteran's diabetes mellitus "does not render the Veteran incapable of sedentary employment.  As far as physical employment, he needs to avoid positions that over-stress him, such as heavy manual labor."

On February 2013 VA examination for PTSD, the Veteran reported that he quit his job because of an incident on the job when he became anxious and had a flashback. The examiner opined that the Veteran's "current level of psychological distress...would be expected to cause at least moderate impairment of occupational reliability and productivity in most typical full-time job settings."

An August 2013 VA audiological examination report indicates that the Veteran reported that he had difficulty understanding speech, especially when in environments with background noise present.  The examiner indicted that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work.

Pursuant to the Board's March 2014 Remand, an advisory opinion dated in May 2014 was obtained regarding the impact of all of the Veteran's service-connected disabilities on employment.  The consulting provider was directed to "describe, in light of the Veteran's employment history, educational and vocational background, the impact of the Veteran's service-connected disabilities, PTSD, diabetes mellitus type II, and hearing loss, on his occupational and social functioning.  The examiner should specifically opine as to the severity of these disabilities, and whether, taken together, they alone rendered him unable to secure and follow a substantially gainful occupation at any time after December 17, 2011, without regard to age or nonservice-connected disabilities.  For purposes of the examination, the examiner should take as fact that the Veteran has a high school education and worked full-time as a bus driver from 2006 to December 2011."

After reviewing the claims file, the examiner noted that the Veteran has minimal complications due to his diabetes mellitus.  He indicated that most type II diabetes disabilities can be managed with any occupation, but may require a conducive work environment to measure blood glucose and administer medicine.  The examiner also noted that limitations may be placed on continuous physical exertion, working in extreme temperatures or moist areas, working at unprotected heights, and working in isolated areas alone.  As for hearing loss, the examiner noted that the Veteran had "no significant effects" on occupation due to hearing loss.  The examiner concluded that "the Veteran's PTSD is the primary service connected disability that impacts his employability." 

Based on this evidence, entitlement to TDIU since December 17, 2011, is not warranted.  The evidence indicates that that the Veteran's service-connected diabetes and hearing loss disabilities affect his ability to perform some jobs, but do not prevent sedentary employment.  Accordingly, as the evidence of record fails to show that the Veteran's service-connected diabetes mellitus and hearing loss rendered him unemployable after December 17, 2011, referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is not warranted.  

In view of the above, the Board concludes that the criteria for entitlement to a TDIU have not been met.  Prior to December 17, 2011, the evidence demonstrates that the Veteran remained gainfully employed as a bus driver.  Since December 17, 2011, the evidence shows that to the extent the Veteran was unable to secure or follow a substantially gainful occupation; it was due almost exclusively to the Veteran's service-connected PTSD, rather than his other service-connected disabilities.  The Board has considered the doctrine of reasonable doubt in reaching these determinations regarding a TDIU; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a TDIU is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to an initial disability rating greater than 30 percent prior to April 23, 2010, and greater than 50 percent prior to December 17, 2011, for PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

After a review of the record, it appears that pertinent private treatment records are missing from the Veteran's claims file.  Specifically, the RO referenced medical records from the Veteran's private psychologist, dated from September 2008 to January 2009, in its March 2009 rating decision granting service connection for PTSD and assigning a 30 percent disability rating.  As these records document mental health treatment during the period in which the Veteran is now seeking a higher disability rating for PTSD, they are highly relevant to the Veteran's claim.  The Board has thoroughly reviewed the Veteran's electronic claims file in hopes of reviewing these identified treatment records.  While there are two letters dated in January 2009 and April 2010 from that psychologist associated with the claims file, the treatment records dated from September 2008 to January 2009 referenced by the RO are not included in the claims file currently before the Board.  

Thus, records that were expressly considered by the RO in its March 2009 rating decision are not associated with the claims file.  These records appear to have been in the RO's possession at the time of its March 2009 rating decision and must be made available to the Board for review, as they are in the VA's constructive possession.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2009).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Additionally, under the law, the Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  Accordingly, the Board must remand the Veteran's claim so that these records can be obtained and associated with the claims file.  

Additionally, the record indicates that the Veteran continued to see a private psychologist after January 2009, but it does not appear that any further private treatment records were sought by the RO.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  During an April 2010 VA examination, the Veteran reported seeing a private psychologist for counseling for his PTSD.  Also in April 2010, the Veteran submitted a letter from his private psychologist, which indicated that the Veteran was receiving ongoing treatment.  Again, in September 2010, the Veteran reported to a VA examiner that he sees a private psychologist twice a year.  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's electronic claims file, all private treatment records dated September 2008 to January 2009 reviewed by the RO in its March 2009 rating.  If any such records are unavailable, the RO/AMC should resend the Veteran the necessary authorizations for the release of the records.  

Additionally, the RO/AMC should send the Veteran the necessary authorizations for the release of any private treatment records documenting treatment related to his PTSD claim prior to December 17, 2011.  The Veteran should be asked to supply the names, addresses, and approximate dates of treatment for any private medical care provider.  After securing any necessary release forms, with full address information, all such records should be requested.   

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or developmental action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

3. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


